DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the body" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 19 and 20, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (JP2008006933A).
	With respect to claim 1, Yamaoka discloses a support bracket assembly for fixing a shroud of a steering column assembly to a vehicle, the support bracket assembly comprising: a support bracket (20) configured to be fixable to the shroud (9); and an energy-absorbing strap (14) for interconnecting the support bracket (20) with a fixed part (13) of the vehicle; wherein the energy-absorbing strap is formed from a single metal sheet (Fig 4) and comprises: a first connecting portion (25) configured to connect to one of the support bracket and the fixed part (13) of the vehicle (via 19); a tearable portion (opposite tear line 29 from first connecting portion 25) extending along a part of one edge of the body, the tearable portion being connected to the first connecting portion of the body by a weakening (29); a second connecting portion (26) configured to connect to the other of the support bracket (20) and the fixed part of the vehicle; and a bent portion interconnecting the second connecting portion and the tearable portion (Fig 4), the second portion being bent back around in relation to the tearable portion (Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka.
	With respect to claims 16-20, Yamaoka discloses the claimed invention but does not specifically disclose that the bent portion has a constant radius, the bent portion has a radius that is the same as a natural radius of the bent portion, the bent portion has a radius that is different to a natural radius of the bent portion, the bent portion has a variable radius, wherein the variable radius increases with distance from the tearable portion, or that the bent portion is U-shaped or substantially U-shaped, wherein the bent portion is elliptic or rounded elliptic, or wherein the bent portion is V- shaped or substantially V-shaped. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to try forming the radius with any size, angle, shape, etc, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        9/7/2022